DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electronic processing device” and “dedicated electronic processing device” in claims 1, 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 11 recite “an electronic processing device” and “a dedicated electronic processing device”.  It is unclear whether these are the same or different electronic processing devices.  For examination purposes, the electronic processing device is interpreted as a first electronic processing device and the dedicated electronic processing device is interpreted as a second electronic processing device.
Claims 2-9 are also rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20160123210 A1 to Dmytrow et al. (Dmytrow).
In reference to independent claims 1, 10 and 11, Dmytrow discloses:
An exhaust flap (valve 28) for an exhaust system of a motor vehicle (10) which has an internal combustion engine (16) and an electronic processing device (26) for a closed-loop control (see Fig. 5) of the internal combustion engine, comprising: 
a valve element (28); 
an actuator, wherein the valve element is movable by the actuator (actuator is not expressly shown but this is an inherent part of a valve, which allows it to be controlled by a controller to open and close); and 
a dedicated electronic processing device (30) which is configured to: 
receive a first signal (“input parameters from the central computer 26”) which is provided by the electronic processing device (26) of the motor vehicle and which characterizes a first position of the valve element (see [0035]); 
generate a second signal which characterizes a second position of the valve element, wherein the second position differs from the first position, as a function of the received first signal (see [0035]; in response to “the input parameters”, the central computer 26 determines the position of the valve 28 in order to control the amount/pressure of the exhaust gas flowing therethrough); and 
transmit the second signal to the actuator; wherein the actuator is configured to receive the transmitted second signal from the dedicated electronic processing device and move the valve element into the second position based on the received second signal (see [0035]; in response to 
In reference to dependent claim 2, Dmytrow further discloses: the valve element is movable in an adjustment range which comprises the second position and a plurality of further positions (see [0037-[0041]; valve 28 is controllable to be in open, closed, partial positions in between depending on set parameters and operation mode), wherein the exhaust flap is configured to move the valve element into the positions of the adjustment range and to hold the valve element in the positions of the adjustment range via the dedicated electronic processing device and via the actuator on a basis of receipt of the first signal (this is the standard operation of a valve).
In reference to dependent claim 4, Dmytrow further discloses: the dedicated electronic processing device (30) is configured to: receive data which are provided by the electronic processing device of the motor vehicle (“input parameters from the central computer 26”; see [0035]) and which characterize a state of the motor vehicle which differs from the first position; and generate the second signal as a function of the received data (see [0052]-[0061]; the valve position may be controlled based on parameters, including those related to the engine/vehicle).
In reference to dependent claim 5, Dmytrow further discloses: the state comprises a rotational speed of the internal combustion engine (see[0056]) and/or a torque of the internal combustion engine and/or a mass flow of an exhaust gas provided by the internal combustion engine and/or a position of an accelerator pedal of the motor vehicle and/or a set drive mode of the motor vehicle and/or a state of an operator control element which is actuatable by a person (see [0054]) and which serves for operator control of the exhaust flap (see[0052]).
In reference to dependent claim 6, Dmytrow further discloses: the dedicated electronic processing device (30) has a memory device (27) that stores a characteristic map (“look-up table 34”) which includes the second position and multiple positions which differ from one another and from the second position, wherein the dedicated electronic processing device is configured to select one of the positions of the characteristic map from the characteristic map and to effect a movement of the valve element into the selected position by the actuator as a function of the received first signal (see [0065]).
In reference to dependent claim 7, Dmytrow further discloses: the dedicated electronic processing device (30) is configured to: receive data which are provided by the electronic processing device of the motor vehicle (“input parameters from the central computer 26”; see [0035]) and which characterize a state of the motor vehicle which differs from the first position; and generate the second signal as a function of the received data (see [0052]-[0061]; the valve position may be controlled based on parameters, including those related to the engine/vehicle); wherein the dedicated electronic processing device (30) has a memory device (27) that stores a characteristic map (“look-up table 34”) which includes the second position and multiple positions which differ from one another and from the second position, wherein the dedicated electronic processing device is configured to select one of the positions of the characteristic map from the characteristic map and to effect a movement of the valve element into the selected position by the actuator as a function of the received first signal (see [0065]).
In reference to dependent claim 8, Dmytrow further discloses: the actuator is an electrically operable actuator (see [0074]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmytrow in view of US 20180223709 A1 to Pietila et al. (Pietila).
In reference to dependent claim 3, Dmytrow does not disclose that the valve element is moved in a continuously variable fashion.  Pietila teaches another exhaust valve system having a valve element (202) for an exhaust system (108) of an internal combustion engine (see Figs. 1-2).  Pietila further teaches that the valve is continuously variable (see [0061]-[0062]).  It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the electronic processing device and actuator of the valve system of Dmytrow to move the valve in a continuously variable fashion in order to allow for continuous exhaust sound control for real-time engine operating conditions (see [0004], [0061] and [0062]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dmytrow in view of US 10525982 B2 to Suntharalingam.
In reference to dependent claim 9, Dmytrow is silent regarding the exhaust flap being configured to: detect at least the second position; generate a feedback signal which characterizes the first position as a function of the detection of the second position; and provide the feedback signal to the electronic processing device of the motor vehicle by the dedicated electronic processing device.  
Suntharalingam teaches another exhaust valve system having a valve element (36; the valve of Suntharalingam is also continuously variable) for an exhaust system (24) of an internal combustion engine.  Moreover, the valve system of Suntharalingam further provides a feedback valve signal indicating a position of the valve (see col. 2 at lines 10-64).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dmytrow to incorporate the feedback signal related to the second position of the valve in order to facilitate diagnosis of valve function in order to ensure proper valve operation and maintain fuel economy and exhaust noise level (see col. 1 at lines 24-34).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ngoc T Nguyen whose telephone number is (571)272-7176.  The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC T NGUYEN/            Primary Examiner, Art Unit 3799